CM/ECF-GA Northern District Court                                  https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin p198588031123015...




                              UNITED STATES DIST CT COURT
                             NORTHE    DISTRICT OF GEORGIA
                                     ROME DIVISION
                                                4:16-cr-00006-MHC-WEJ
                                                   USA v. Brown et al
                                                Honorable Mark H. Cohen


                             Minute Sheet for proceedings held In Open Court on 11/20/2019.


              TIME COURT COMMENCED: 9:00 A.M.
              TIME COURT CONCLUDED: 3:00 P.M.                    COURT REPORTER: Alicia Bagley
              TIME IN COURT: 4:00                                DEPUTY CLERK: Sam Johnston
              OFFICE LOCATION: Rome

         DEFENDANT(S):               [4]Demontra Sharod Lucear Present at proceedings
         ATTORNEY(S)                Michael Evans representing Demontra Sharod Lucear
         PRESENT:                   Jennifer Keen representing USA
                                    Christopher Twyman representing Demontra Sharod Lucear
         PROCEEDING
                                    Jury Trial Concluded
         CATEGORY:
         MINUTE TEXT:               Charge Conference; Government Evidence Continued Dillon James
                                    Leborgne, Sworn; Government Rests; Defendant makes an ORAL
                                    MOTION pursuant to Rule 29, Directed verdict as to Count 1, the
                                    Court heard from the parties. The Court Orally DENIES, the
                                    defendants motion. Defense has rested. Closing Arguments; Jury
                                    Charged. Jury excused for Lunch with instructions. Note 1 received by
                                    the Court. Court published the note to counsel. The Court inquired of
                                    two jurors regarding the note. Juror was excused and an alternate juror
                                    was asked to report. All the jurors are present and they have begun
                                    their deliberations. Jury returned with their verdict. Defendant was
                                    found to be guilty. Sentencing is set for January 6, 2020, at 1 p.
                                    m.Charge Conference; Government Evidence Continued Dillon James
                                    Leborgne, Sworn; Government Rests; Defendant makes an ORAL
                                    MOTION pursuant to Rule 29, Directed verdict as to Count 1, the
                                    Court heard from the parties. The Court Orally DENIES, the
                                    defendants motion. Defense has rested. Closing Arguments; Jury
                                    Charged. Jury excused for Lunch with instructions. Note 1 from the
                                    jury was received by the Court. Court published the note to counsel.
                                    The Court inquired of two jurors regarding the note. Juror was excused


1 of 2                                                                                                         11/20/2019, 4:15 PM
CM/ECF-GA Northern District Court                                  https://gand-ecf.sso.den/cgi-bin/GANDc inkmin p198588031123015...



                                    and an alternate juror was asked to report. All the jurors are present
                                    and they have begun their deliberations. Jury returned with their
                                    verdict. Defendant was found to be guilty. Sentencing is set for January
                                    6, 2020, at 1 p. m.
         HEARING STATUS: Hearing Concluded
                         VERDICT: Defendant was found to be guilty.
         TRIAL STATUS:   Trial Completed by Jury Verdict
         EXHIBIT STATUS: Exhibits retained by the Court to be forwarded to the Clerks Office.
                         Exhibits returned to counsel for Plaintiff(s)
         ADDL HEARING(S) Sentencing Hearing set for Mon., Jan. 6, 2020 at 1:00 p.m. in
         SCHEDULED:      Courtroom 353;




2 of 2                                                                                                          11/20/2019, 4:15 PM
                                                                 )


                                                    -?




I   ':=. 5'(---   \,' CV\ C   b •   Giv,

                                    1 -1-




       -------(t2-J7D0
          '


                                    FILED-IN OPEN COTJP:1—
                                    Jamesllatten,ller&

                                       ''''-‘ _ .        Clerk
